Case: 22-50167     Document: 00516424010         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 8, 2022
                                  No. 22-50167                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Ramirez-Juan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-925-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Antonio Ramirez-Juan appeals his conviction and sentence for illegal
   reentry after deportation pursuant to 8 U.S.C. § 1326(a) and (b)(1). Ramirez-
   Juan asserts that treating a prior felony or aggravated felony conviction that
   increases the statutory maximum sentence under § 1326(b) as a sentencing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50167      Document: 00516424010           Page: 2   Date Filed: 08/08/2022




                                     No. 22-50167


   factor, rather than a separate element of the offense, is unconstitutional. He
   has filed an unopposed motion for summary disposition and a letter brief in
   which he acknowledges that his argument is foreclosed and indicates that he
   has raised the issue only to preserve it for further review.
          As Ramirez-Juan correctly concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014). Because his position “is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), summary disposition is proper.
          Therefore, the motion for summary disposition is GRANTED, and
   the judgment of the district court is AFFIRMED.




                                          2